Citation Nr: 1048310	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  08-10 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 

INTRODUCTION

The Veteran had active service from December 1971 to February 
1972 and from   June 1974 to June 1977 as well as active duty 
training (ADT) with the Army National Guard (ARNG) from January 
1974 to May 1974.  He died in April 2007.  The appellant is his 
surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Jackson, 
Mississippi.

In June 2010, the appellant testified at a videoconference 
hearing before the undersigned; a transcript of that hearing is 
of record.  The record was held open for a period of 30 days to 
afford the appellant an opportunity to submit additional records.  
As additional records were not received, the Board will proceed 
with appellate review of these matters.

The issue of entitlement to service connection for the cause of 
the Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was not evaluated as being totally disabled as a 
result of a service-connected disabilities for 10 continuous 
years immediately preceding death, was not rated as being totally 
disabled continuously for a period of no less than five years 
from the date of discharge from active duty, nor was he a former 
prisoner of war who died after September 30, 1999.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. 
§ 1318 is not established.  38 U.S.C.A. § 1318 (West 2002 & Supp. 
2010); 
38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the resolution of the appellant's appeal for entitlement to 
DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is dependent 
on the interpretation of the law and regulations pertaining to 
claims for VA benefits, no further development under the VCAA or 
previously existing law is warranted.  Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a matter 
of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).  
Even so, the Board notes that the appellant was notified of the 
provisions of the VCAA by the RO in correspondence dated in June 
2007 and June 2008.

Finally, in June 2010, the appellant was provided an opportunity 
to set forth her contentions during the videoconference hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the June 2010 hearing, the undersigned Veterans Law 
Judge identified the issues on appeal.  See Hearing Transcript 
(T.) at p. 2.  Also, information was solicited regarding the 
Veteran's service-connected disabilities (T. at p 3-5).  
Therefore, not only was the issue "explained . . . in terms of 
the scope of the claim for benefits," but "the outstanding 
issues material to substantiating the claim" were also fully 
explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the 
hearing discussion did not reveal any evidence that might be 
available that had not been submitted.  Under these 
circumstances, nothing gave rise to the possibility that evidence 
had been overlooked with regard to the appellant's claim for DIC 
benefits under 38 U.S.C.A. § 1318.  As such, the Board finds 
that, consistent with Bryant, the undersigned Veterans Law Judge 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that the Board may proceed to adjudicate the claim based on the 
current record.

Entitlement to DIC Under the Provisions of 38 U.S.C.A. § 1318

As an initial matter, the Board notes that the issue of 
entitlement to service connection for the cause of the Veteran's 
death remains on appeal and is addressed in the REMAND section 
below.  However, considering the above analysis, the ultimate 
determination regarding that issue will have no effect on the 
appellant's entitlement to § 1318 DIC benefits.  Thus, the 
appellant is not prejudiced by the Board's consideration of this 
issue at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

VA will pay death benefits to the surviving spouse in the same 
manner as if the veteran's death were service connected if his 
death was not the result of his own willful misconduct and, at 
the time of death, he was receiving, or was entitled to receive 
compensation for a service-connected disability rated totally 
disabling if (1) the disability was continuously rated totally 
disabling for a period of 10 or more years immediately preceding 
death, (2) the disability was continuously rated totally 
disabling for a period of not less than five years from the date 
of the veteran's discharge or other release from active duty, or 
(3) the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.22(a) (2010).  For the purposes of 
this section, the total disability rating may be based on 
schedular considerations or on unemployability (TDIU). 38 C.F.R. 
§ 3.22 (c). 

Further, 38 C.F.R. § 3.22(b) sets forth eight possible exceptions 
under which a veteran will be considered "entitled to receive" 
total disability compensation even if he or she was not actually 
receiving total disability compensation as specified above.  
Under the current version of 38 C.F.R. § 3.22, DIC benefits may 
not be awarded based on "hypothetical entitlement" to a total 
disability rating for ten years preceding the veteran's death, no 
matter when the claim was filed.  See Rodriguez v. Peake, 511 
F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 
1371, 1374-77 (Fed. Cir. 2009).

The term "entitled to receive" means that at the time of his 
death, the Veteran had a service-connected disability rated as 
totally disabling, but was not receiving compensation because: 1) 
VA was paying the compensation to his dependents; 2) VA was 
withholding the compensation to offset an indebtedness; 3) he had 
applied for compensation, but was not receiving total disability 
compensation due solely to clear and unmistakable error in a VA 
decision; 4) he had not waived retired or retirement pay in order 
to receive compensation; 5) VA was withholding payments as 
required by law; or, 6) where additional service department 
records are received that existed at the time of a prior VA 
decision, but were not considered.  38 C.F.R. § 3.22(b) (2010).  

At the time of his death, the Veteran was service-connected for 
the following disabilities: ankylosing spondylolitis of the left 
knee with degenerative arthritis and limitation of motion, rated 
as 40 percent disabling; ankylosing spondylolitis of the right 
shoulder with degenerative arthritis and limitation of motion, 
rated as 30 percent disabling; kyphosis of the thoracic spine 
with bridging osteophytes due to ankylosing spondylosis, rated as 
30 percent disabling; status post operative right knee torn 
medial meniscus with ankylosing spondylosing spondylitis and 
degenerative arthritis, rated as 30 percent disabling; and 
ankylosing spondylolitis of the left shoulder with degenerative 
arthritis and limitation of motion, rated as 20 percent 
disabling.  The Veteran was also awarded entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU), effective February 23, 
2004.

The appellant has not alleged, and the evidence does not show, 
that the Veteran was entitled to receive 100 percent disability 
compensation for the 10-year period immediately preceding his 
death in April 2007, but was not receiving such compensation for 
any of the reasons enumerated in 38 C.F.R. § 3.22(b).  Similarly, 
the appellant does not contend, nor has it been otherwise shown, 
that the Veteran was a former prisoner of war.  As such, the 
Veteran was not in actual receipt of compensation for a service-
connected disability that was rated as totally disabling for any 
of the required periods of time under 38 C.F.R. § 3.22(a).  

Further, the appellant has not alleged, nor is there any other 
indication in the evidence of record, that the criteria have been 
met to establish that the Veteran was "entitled to receive" total 
disability compensation under any of the exceptions listed in 38 
C.F.R. § 3.22(b).   In particular, the appellant has not alleged 
that the Veteran would have been receiving total disability 
compensation for a period of ten years preceding his death but 
for clear and unmistakable error (CUE) committed by VA in a prior 
decision during his lifetime.  See 38 C.F.R. § 3.22 (b)(1).  
Recognition is given to the appellant's assertion that the 
Veteran may have been entitled to TDIU as early as 2002.  
However, even if the appellant's request for a retroactive total 
disability rating were to be interpreted as challenging a prior 
decision, the appellant has not provided sufficient detail so as 
to identify the decision sought to be attacked collaterally, such 
as the approximate date of such decision, nor has she indicated 
why the Veteran would have been entitled to receive a total 
disability rating for ten years preceding his death based on the 
evidence of record and the law at the time of such decision.  See 
Cole v. West, 13 Vet. App. 268, 277 (1999).   It is equally 
important to note that an effective date of 2002 for the award of 
a TDIU would not result in an award of DIC under 38 U.S.C.A. 
§ 1318.  Accordingly, there is no legal basis to grant the 
appellant's claim for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318.

The law is dispositive of the issue on appeal, and the 
appellant's claim must be denied because of the absence of legal 
merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Based on the undisputed facts of this 
case, the appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318 because of the absence of legal merit.  Thus, the 
appeal is denied.


ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 
1318 is denied.


REMAND

The appellant asserts that the Veteran's service-connected 
disabilities, to include medications used to treat those 
disorders, were a contributory cause of his death from congested 
atelectatic lungs due to, or as a consequence of recent drug 
intake.

In order to establish entitlement to service connection for the 
cause of a veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 
(2010).  A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b) (2010).  
To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the production 
of death."  38 C.F.R. § 3.312(c) (2010).

Under 38 U.S.C.A. § 1110, a veteran is permitted to receive 
compensation for an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, his service-connected 
disability.  Allen v. Principi, 237 F.3d 1368, 1370 (Fed. Cir. 
2001).  In other words, Section 1110 does not preclude 
compensation for an alcohol or drug abuse disability secondary to 
a service-connected disability, or use of an alcohol or drug 
abuse disability as evidence of the increased severity of a 
service-connected disability.  Rather, the statute precludes 
compensation only for (a) primary alcohol abuse disabilities, and 
(b) secondary disabilities (such as cirrhosis of the liver) that 
result from primary alcohol abuse.  The Federal Circuit defined 
"primary" as meaning an alcohol abuse disability arising during 
service from voluntary and willful drinking to excess.  Id.

As noted above, at the time of his death, the Veteran was 
service-connected for the following disabilities: ankylosing 
spondylolitis of the left knee with degenerative arthritis and 
limitation of motion, rated as 40 percent disabling; ankylosing 
spondylolitis of the right shoulder with degenerative arthritis 
and limitation of motion, rated as 30 percent disabling; kyphosis 
of the thoracic spine with bridging osteophytes due to ankylosing 
spondylosis, rated as 30 percent disabling; status post operative 
right knee torn medial meniscus with ankylosing spondylosing 
spondylitis and degenerative arthritis, rated as 30 percent 
disabling; and ankylosing spondylolitis of the left shoulder with 
degenerative arthritis and limitation of motion, rated as 20 
percent disabling.  The Veteran was also awarded entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disabilities (TDIU), effective February 23, 
2004.

VA treatment records dated in 2003 and 2004 detailed that the 
Veteran had been prescribed Hydrocodone, Lortab, Gabapentin, and 
Amitriptyline for treatment of his service-connected and 
nonservice-connected disabilities.  A photocopied medications 
list associated with the file in November 2007 revealed the 
Veteran took hydrocodone for pain control and Gabapentin for 
neuropathy.

A copy of the Veteran's original Certificate of Death reflected 
that he was divorced, died in April 2007, and that the immediate 
cause of his death was congested atelectatic lungs due to, or as 
a consequence of recent drug intake.  Other significant 
conditions contributing to death but not resulting in the 
underlying immediate cause of death were listed as pulmonary 
emphysema, atherosclerosis, osteoarthritis, kyphosis, and scars 
on the right knee.  It was further indicated that an autopsy was 
performed and the case was referred to the medical examiner.  His 
death was listed as due to an accident and the means of the 
injury were listed as recent intake of polysubstances. 

A copy of an amended Certificate of Death dated in October 2007 
as well as a court order associated with the file listed the 
Veteran as married with the appellant identified as the surviving 
spouse.  Subsequent court records show that the divorce was never 
finalized, and the appellant's marriage to the Veteran was deemed 
valid.

In an April 2007 autopsy report, autopsy diagnoses were listed 
as: 1) recent intake of drugs (hemorrhagic pulmonary congestion 
and edema, dilated heart, hypoxic myocardium, congested cyanotic 
brain and viscera, petechiae in the petrous and ethmoid bones, 
distended urinary bladder, dilated stomach with hemorrhagic 
mucosa, and fresh abrasions of the left elbow and forearm); 2) 
pulmonary emphysema and anthracosis; 3) atherosclerosis of the 
aorta, scars of the right kidney; 4) kyphosis of the thoracic 
spine; 5) nodular hyperplastic prostate gland; and 6) 
osteoarthritis (scarred deformed right knee).  External 
examination of the body showed vomitus in and around the nose and 
mouth with a variety of pills found in his pockets.  Internal 
examination findings included bloody fluid along the trachea and 
larynx into the pharynx that was mixed with gastric contents as 
well as multiple congested organs.  The physician who conducted 
the autopsy, P. M., M. D., further noted that blood, urine, 
gastric contents, and vitreous fluid were saved.

In an April 2007 police report narrative, it was indicated that 
the Veteran was found deceased on the couch of his sister's 
apartment.  His brother-in-law indicated that the Veteran was 
under the influence of some form of recreational drug.  The 
police officer further noted that detectives removed a variety of 
prescription pills that had been in the Veteran's possession.  In 
an additional undated narrative summary submitted by the 
appellant in 2008, another police officer noted that Veteran was 
found on a couch with bloody, frothy substances coming from the 
nares.  According to his sister, the Veteran had a long history 
of drug abuse, used street drugs in the last couple of days, had 
a bad cough the night before his death, and was given Theraflu 
and a few puffs of an Atrovent inhaler. 

In a November 2007 statement, the appellant asserted that the 
Veteran's prescription record was concurrent with the death 
certificate showing his cause of death as recent drug intake.  
She reported that she was told his cause of death could occur 
without a direct injury or physical trauma.  

In her April 2008 substantive appeal, the appellant contended 
that the Veteran's recent drug intake (as noted on his death 
certificate) did not denote willful misconduct, as he was only 
taking medications prescribed for his service-connected 
disability.  She noted that the police reports did not indicate 
where the pills on the Veteran were from, that the Veteran's 
service-connected disabilities and prescribed medications for 
treatment of those disabilities affected his vital organs, and 
those disabilities and medications had a material influence in 
accelerating the Veteran's death. 

During her June 2010 videoconference hearing, the appellant 
indicated that the Veteran's medications used to treat his 
service-connected disorders had multiple side effects. 

In light of the cumulative record discussed above, the Board 
finds that a medical opinion is needed to determine the etiology 
of the Veteran's cause of death and whether his service-connected 
musculoskeletal disabilities, to include medications prescribed 
to treated those disorders, contributed materially or 
substantially to his cause of death from congested atelectatic 
lungs due to, or as a consequence of recent drug intake.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also DeLaRosa 
v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (indicating that, 
while 38 U.S.C. § 5103A(a) does not always require VA to assist 
the claimant in obtaining a medical opinion or examination for a 
DIC claim, it does require VA to assist a claimant in obtaining 
such whenever necessary to substantiate the DIC claim); Wood v. 
Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the 
context of a DIC claim, VA must also consider that 38 U.S.C. § 
5103A(a) only excuses VA from making reasonable efforts to 
provide an examination or opinion when no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim).

Finally, the appellant has repeatedly asserted that the Veteran's 
medications prescribed for his service-connected disabilities 
were a contributory cause of his death.  While the April 2007 
autopsy report of record executed by P. M., M. D. simply listed a 
diagnosis of recent intake of drugs as well as noted that the 
Veteran's blood, urine, gastric contents, and vitreous fluid were 
saved after the autopsy, the Deputy Coroner listed the Veteran's 
immediate cause of his death as congested atelectatic lungs due 
to, or as a consequence of recent drug intake on the death 
certificate, noting that his death was an accident and that the 
means of the injury was recent intake of polysubstances.  As none 
of the evidence of record addresses which drugs led to the 
conclusions drawn by the Deputy Coroner and P. M., M. D. that the 
Veteran's death was in part due to a recent intake of 
polysubstances, the AMC should obtain and associate with the 
claims file any outstanding treatment records, to include any 
records pertaining to the Veteran's drug toxicology at his time 
of death in April 2007.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the appellant and 
obtain the names, addresses and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, that treated the 
Veteran for his service-connected bilateral 
knee, bilateral shoulder, and thoracic spine 
disabilities prior to his death.  Of 
particular interest are any test results or 
drug toxicology findings pertaining to which 
drugs (types and amounts) the Veteran had in 
his system at his time of death in April 2007 
from the Coroner's Office in Jackson, 
Mississippi, and from the physician who 
conducted the Veteran's autopsy (P. M., M.D. 
at Singing River Hospital in Pascagoula, MS).

After the appellant has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  If 
the AMC cannot obtain records identified by 
the appellant, a notation to that effect 
should be included in the file.  The 
appellant is to be notified of unsuccessful 
efforts in this regard, in order to allow her 
the opportunity to obtain and submit those 
records for VA review.

2.  The Veteran's claims file should be 
reviewed by a VA physician, preferably a 
specialist in drug toxicology, for an opinion 
as to whether there is at least a 50 percent 
probability or greater (at least as likely as 
not) that the Veteran's service-connected 
bilateral knee, bilateral shoulder, and 
thoracic spine disabilities, to include 
medications prescribed to treat his 
service-connected musculoskeletal 
disabilities, contributed substantially or 
materially to his death (from congested 
atelectatic lungs due to, or as a consequence 
of recent drug intake), combined to cause 
death, or aided or lent assistance to the 
production of death.

Prior to the opinion, the claims folder and a 
copy of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
opinion of the examiner.  The physician 
should also comment on the statements of 
appellant, the conclusions of the Deputy 
Coroner in the April 2007 death certificate, 
and the findings of the private physician, 
P.M., M.D., in the April 2007 autopsy report 
that are all included in the record.  The 
rationale for all opinions expressed should 
be provided in a legible report.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation, such should be 
stated along with a supporting rationale.

3.  Upon completion of the above, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained since 
the issuance of the supplemental statement of 
the case (SSOC) in February 2010.  If the 
benefit sought on appeal remains denied, the 
appellant should be furnished an appropriate 
SSOC and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


